Regarding the independent claims, applicant amended the claims to include “wherein the processor is to determine when one or more of the patient parameter electrodes are disconnected”, and where he processor is to “awake” a patient “when the processor detects that one or more of the patient parameter electrodes are disconnected” and if breathing information from the CPAP machine is “lost”.  This would require further search consideration.   

Note from 12: 
	Regarding the independent claims, applicant amended the claims to include “wherein the processor is to determine when one or more of the patient parameter electrodes are disconnected”, and where he processor is to “awake” a patient “when the processor detects that one or more of the patient parameter electrodes are disconnected” and if breathing information from the CPAP machine is “lost”.  This would require further search consideration.   
Response to Arguments
	Applicant argues that Chapman does not teach, suggest, or disclose Claims 6 and 7.  Examiner respectfully disagrees with the applicant.  In Fig 4. Chapman lays out a criteria for shock that goes thru a primary and secondary shock criteria process.  In Para 55, Chapman describes the capability of the senor module to be a Ventricular Fibrillation detector which can detect when the patient is experiencing VF.  The detection of VF would be considered a first shock criteria.  Chapman also goes on to add in Para 127 the implementation of a motion detection sensor that can be used to monitor the motion of a patient’s body (which includes limbs).  In Para 136 Chapman discloses an ability to monitor the patient’s respiration.  In Para 141 Chapman discloses the ability of the patient’s motion and physiological parameter to be monitored in combination with one another, thus motion and breathing can be monitored together.  Finally in Claims 10-12 Chapman discusses the secondary shock criteria and the use 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792